Per Curiam.
After waiving examination, appellant pled guilty on arraignment to a charge of breaking and entering with intent to commit a felony. Appellant appeals the subsequent denial of her motion to withdraw the guilty plea.
The record describes a procedure within the ambit of recent guilty plea decisions of the Michigan Supreme Court. People v. Dunn (1968), 380 Mich 693; People v. Stearns (1968), 380 Mich 704; People v. Winegar (1968), 380 Mich 719. Although defend*591ant was intoxicated at the time of the crime, her testimony was sufficiently inculpatory to infer the requisite intent to commit a felony. We find neither prejudicial error nor a miscarriage of justice.
Affirmed.
T. G. Kavanagh, P. J., and McGregor and Philip C. Elliott, JJ., concurred.